Citation Nr: 0017821	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-49 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969; his medals and decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Francisco, California, which denied a claim by the 
veteran seeking entitlement to service connection for 
migraine headaches and peptic ulcer disease.  The veteran now 
resides in Nevada, so the Reno, Nevada, RO, is currently 
handling his claim.

This case was originally before the Board in June 1997, at 
which time it was remanded back to the RO for additional 
evidentiary development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence clearly shows that the migraine headaches 
pre-existed service.

3.  The migraine headaches increased in severity in service.

4.  The claims file contains competent evidence of current 
peptic ulcer disease.

5.  The preponderance of the evidence is against a finding 
that peptic ulcer disease was incurred in or is related to 
service.



CONCLUSIONS OF LAW

1.  The presumption of soundness at entry has been rebutted 
by clear and unmistakable evidence; migraine headaches were 
aggravated during active service.  38 U.S.C.A. §§ 1153, 
5107(b)  (West 1991); 38 C.F.R. § 3.306.  (1999).

2.  Peptic ulcer disease was not incurred in or related to 
service, nor may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5107(b)  (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and regulations

The law provides that service connection may be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. § 
1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304  (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
is also warranted for post-service manifestation of a chronic 
disability, if the disability is shown to have been chronic 
in service (or within the presumptive period under § 3.307), 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b)  (1999).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Id.  Continuity of symptomatology is required when a 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  Id.

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).


II.  Service connection for migraine headaches

a.  Evidence

Service medical records show that the veteran had no problems 
with headaches noted on his induction medical examination 
report, dated in June 1966.  Service outpatient notes reflect 
that he was seen for bitemporal headaches in July 1966.  They 
were associated with vomiting and dizziness.  He had had them 
since childhood.  Impression was migraine headaches.  He was 
seen again for headaches in October and November 1966.  Onset 
was reported as "years ago," but with recent increased 
frequency.  An August 1967 ocular and visual examination 
record indicates complaints of headaches, numbering 4 per 
week, lasting all day, and often with vomiting.  A December 
1967 outpatient record indicates that the veteran had a 
history of headaches for 7 years.  He had them in runs of 3 
to 4 weeks, sometimes every day.  Impression was to consider 
common migraine.  An April 1969 separation medical 
examination report is negative for any noted headache 
problems.

Subsequent to service, private hospitalization records from 
July 1974 show that the veteran was treated for stomach 
problems.  Medical history indicated that he had had 
occasional headaches in the past, related by the veteran to 
be migraines with vomiting.  He had not had any for quite a 
while.
 
An April 1975 Army National Guard enlistment medical 
examination report does not note any headache problems.

VA medical records from December 1976 to May 1983 show no 
complaints of or treatment for headaches.

A March 1985 private allergy evaluation record shows that the 
veteran had migraine headaches in the past, which had become 
a lot worse over the past year.  They were almost constant 
with associated vomiting.

A December 1985 private neurologic report shows that the 
veteran had constant headaches since a 1983 on-the-job 
cervical spine injury.  He also had a past history of common 
migraines, occasionally severe.  The severe ones involved 
vomiting and nausea.

A May 1987 Social Security Administration favorable decision 
indicates that the veteran was disabled due to shoulder, 
neck, and back disorders; headaches were not mentioned.

A December 1990 private physician's letter shows that the 
veteran was seen for problems with severe headaches.

A December 1991 private physical evaluation record shows that 
he had chronic headaches, which were opined to be related to 
his neck problems, but that there was a question about them 
being a migraine variant.

A June 1992 VA examination report reflects, as medical 
history provided by the veteran, that he injured his neck and 
shoulder during an accident while diving off a diving board 
in service in 1967.  He reported being unconscious and having 
headaches ever since that time.  A June 1992 VA psychiatric 
examination report also notes a history of headaches.

An April 1993 private physician letter reflects that, 
according to the physician's recollection, he treated the 
veteran for migraine headaches in 1969 or 1970.  The letter 
provides an opinion that the veteran had post traumatic 
stress disorder (PTSD) due to service, which aggravated his 
migraines.  The physician opined that the headaches should be 
service-connected.  Another such letter, from the same 
physician, is dated in June 1994.  It reiterates that the 
veteran had been treated for migraine headaches since 1969 or 
1970, and "perhaps even before that."  It reflects that 
records of that treatment were lost.  A third letter, dated 
in February 1995, adds that the veteran had headaches back in 
the early 1960s, which could have been tension-type 
headaches, and that he had severe headaches beginning in the 
early 1970s, involving vomiting and requiring medication 
injections.

VA outpatient records from July 1993 to November 1994 show 
intermittent complaints of headaches.

During a March 1995 personal hearing before a local hearing 
officer at the RO, the veteran and his representative 
asserted that he had headaches prior to service, but that 
they became profound during service.  It was argued that 
entitlement to service connection was warranted based on 
aggravation.  The veteran recalled that one of the most 
severe headaches ever occurred while he was in Vietnam.  He 
had been treated for blindness from welding burns and, at 
that time, his unit was attacked.  He had patches on his eyes 
and there was nobody to escort him anywhere.  His headaches 
worsened since that time, involving vomiting.  He stated that 
his headaches were less frequent and severe now because he 
was on medication for them.  He indicated that they occurred 
approximately 2 to 3 times per month, lasting up to 2 or 3 
days.

A VA outpatient note from February 1995 states that the 
veteran had a history of headaches.  A November 1995 note 
states that he still had migraines, 2 to 3 times per month.

A January 1996 VA examination report reflects, as medical 
history, that the veteran incurred 3 injuries in service that 
increased the severity of his headaches.  They were a neck 
injury from diving off a diving board, a neck injury from 
falling out of a tree, and an eye injury from welding burns.  
The report shows in-depth review of the veteran's claims 
file, including all associated medical records.  Current 
complaints were of headaches 2 to 4 times per month, usually 
lasting all night, beginning on one side of the temple and 
radiating to the other.  He reported extreme nausea and 
vomiting and seeing bright lights.  Diagnosis was headaches, 
tension and migraine, nonprostrating.

VA outpatient records from October 1993 to July 1997, were 
received in September 1997.  They show no clinical treatment 
for headaches, but report a history of migraines.

The most recent medical evidence is an April 1999 VA 
examination report.  It reflects that the veteran had 
headaches since he was 15 years old, apparently related to 
work stress.  According to the veteran, they did not involve 
photophobia or vomiting.  His current headaches were much 
more severe.  They became so after several injuries, both 
during and after service.  He currently took Valium and 
several pain medications.  Occasionally, he required Demerol 
injections.  Worry or anxiety could trigger a headache.  
Neurological examination was normal.  The examiner opined 
that the veteran's current headaches appeared to have begun 
in 1968, following a head injury, incurred when he fell out 
of a tree during service.  They appeared to be vascular 
headaches, migraine-type without aura.  They were probably 
common migraine headaches.  The examiner also opined that his 
headaches were not related to PTSD, but that PTSD triggered 
the headaches.  His current headaches were opined to be 
different from those he had as a teenager.
 
b.  Analysis

(i)  Well groundedness

Initially, the Board finds that the veteran has submitted 
sufficient evidence to establish a well-grounded claim.  
38 U.S.C.A. § 5107(a)  (West 1991); Epps v. Gober, 126 F.3d 
1464  (Fed. Cir. 1997).  The claims file contains evidence of 
a current headache disability and a plausible relationship 
between that disability and service.

Because the claim is well-grounded, the veteran is entitled 
to assistance with the development of evidence in support of 
his claim.  In this regard, the Board notes that the RO 
obtained the veteran's service medical records, provided VA 
compensation and pension examinations, provided a personal 
hearing at the RO, and attempted to obtain all available 
evidence.  Overall, the Board finds that all necessary facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

In making its determination as to the merits of this case, 
the Board must consider all of the evidence, both for and 
against the claim, and determine its credibility and overall 
probative value.  38 U.S.C.A. § 7104(d)(1) (West 1991); see 
also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding 
that Board has the duty to assess the credibility and weight 
to be given to the evidence).  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
or, alternatively, whether the preponderance of the evidence 
is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

(ii)  Presumption of soundness

VA regulations provide that every veteran is given a 
presumption of soundness upon entering active duty.  
Specifically, "[t]he veteran will be considered to have  
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted."  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b)  (1999).  History of pre-service 
existence of conditions recorded at the  time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary  
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the  injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  Signed statements of veterans relating to the 
origin, or  incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not 
of record.   Id.

In this case, the Board must conclude that clear and 
unmistakable evidence showing that headaches pre-existed 
service is of record.  As such, the veteran's presumption of 
soundness is rebutted.  In this regard, the Board finds that 
headaches were not noted at the time of his induction medical 
examination report.  However, headaches were noted only 5 
weeks after he entered active duty and were reported to have 
occurred since his childhood.  No actual clinical records 
show the pre-existence of headaches, but spontaneous 
statements by the veteran during inservice treatment for 
headaches are sufficient to rebut the presumption of 
soundness.  Id.

(iii)  Service connection

A preexisting injury disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  

Here, it is clear that the veteran currently has headaches.  
The January 1996 and April 1999 VA examination reports, as 
well as recent VA and private outpatient records, indicate 
that headaches are currently manifested.  These are 
apparently common migraine type headaches and the veteran 
takes prescription medication for them.  Symptoms include 
nausea, vomiting, and seeing bright lights.

The most recent VA examination report provides a medical 
opinion that the current headaches are related to service.  
The VA examiner acknowledged that the veteran had headaches 
prior to service, but added that they were of a different 
quality or variety in service.  The Board finds this opinion 
probative, albeit flawed.  The flaw stems from the fact that 
the examiner specifically related to the current headaches to 
a 1968 accident in service where the veteran fell out of a 
tree.  No evidence, including no service medical records, 
reflect that such an injury occurred.  Moreover, service 
medical records show that the veteran had headaches with 
associated vomiting in 1966, which would be 2 years prior to 
the 1968 accident.  These flaws aside, the Board finds no 
medical opinion, or other evidence, indicating that the 
veteran's current headaches were not aggravated in service.  
The evidence consistently suggests that his headaches 
increased in severity during service.  One of the service 
outpatient notes indicates that his headaches were of 
increased frequency.  More recent medical evidence also 
reports that his headaches worsened in service.  As such, in 
weighing the evidence, the Board must find that the 
requirements for entitlement to service connection on the 
basis of aggravation are met.  38 C.F.R. § 3.306.  

In light of the above, entitlement to service connection for 
migraine headaches is warranted.

III.  Service connection for peptic ulcer disease

a.  Evidence

The veteran's June 1966 induction medical examination report 
notes no stomach problems; gastro-urinary status was reported 
as normal.  A January 1967 service outpatient note reflects 
that the veteran was seen for stomach pain immediate to both 
sides of his chest, present for 3 days.  Eating made him feel 
better.  Complaints were of heartburn, diarrhea, and 
vomiting.  Physical examination revealed a soft abdomen and 
tenderness of the upper quadrants.  Liver and spleen were 
within normal limits.  Impression was subacute gastritis and 
rule out viral hepatitis.  Two follow-up notes show that 
blood test and urinalysis were conducted and that the veteran 
had persisting symptoms of stomach trouble, with vomiting.  
No further treatment for stomach complaints is shown.  The 
veteran's April 1969 separation medical examination report 
does not note any stomach problems.  In an associated report 
of medical history, the veteran denied having frequent 
indigestion or any stomach trouble.  

Subsequent to service, a July 1974 private admission record 
shows that the veteran was seen for abdominal pain, 
indigestion, and vomiting.  Onset was approximately 1 month 
prior.  He reported seeing another physician "a year or two 
ago" for a questionable ulcer.  Physical examination 
revealed marked tenderness of the abdomen.  Impression was 
"probable acute ulcer symptoms."  After laboratory testing 
and upper gastrointestinal (GI) series, the final diagnosis 
was early peptic ulcer disease and duodenitis; no definite 
peptic ulcers were identified.

An April 1975 Army National Guard enlistment medical 
examination report also notes no stomach problems.

The claims file contains VA medical records from December 
1976 to May 1983.  Records from December 1976 show that the 
veteran had a long history of burning epigastric pain.  He 
had vomited coffee ground material and passed melanotic 
stools, but had no weight loss.  Examination revealed mild 
mid-epigastric tenderness.  Upper GI series revealed a 
questionable antral ulcer.  Esophagogastroduodenoscopy (EGD) 
revealed several small duodenal ulcers.  Assessment was 
peptic ulcer disease.  A February 1978 treatment record 
indicates, as medical history provided by the veteran, a 9 
year history of a stomach ulcer.  A February 1979 upper GI 
series report indicated a possible reactivation of an old 
duodenal ulcer.  A November 1979 upper GI series report 
revealed a deformity of the duodenal bulb, with less 
irritability of the duodenal bulb as compared to the February 
1979 study.  The remaining record, through May 1983, shows 
intermittent treatment for epigastric distress.

A December 1986 private upper GI series report indicates no 
definite defect or active ulceration; there was a duodenal 
deformity suggestive of a previous ulceration.

A December 1991 private medical record shows, as medical 
history, that the veteran had duodenal ulcer disease from 
1969 to 1981, but that his symptoms had been under good 
control.  Family history indicated ulcer disease in his 
mother, father, maternal grandmother, maternal grandfather, 
and multiple uncles.  Gastrointestinal system review showed 
no heartburn, dysphagia, diarrhea, or constipation.

An April 1993 letter from a private physician states that he 
treated the veteran for peptic ulcer disease in 1969 or 1970, 
and that that condition had been much worse since the veteran 
left service.  It was opined that his peptic ulcer disease 
was related to post traumatic stress disorder.  A June 1994 
letter from the same physician indicates that actual 
treatment records from 1969 to 1970 were no longer available, 
but that the veteran was treated for peptic ulcer disease at 
that time, "and perhaps even before that."  A February 1995 
letter from that physician also indicates treatment of the 
veteran for peptic ulcer disease, specifically in December 
1969.  It states, to the best of his knowledge, that the 
veteran had an upper GI series, and that peptic ulcers were 
diagnosed.  The physician opined that the veteran's stomach 
disorder should be service-connected because it was 
"obviously markedly aggravated" by his military service.

VA medical treatment records from July 1993 to July 1997 show 
no complaints referable to the stomach.  They reflect a 
history of peptic ulcer disease, which was "remote" and 
"stable."  

During the veteran's March 1995 personal hearing, he stated 
that he had no stomach problems prior to service, but had 
vomiting and stomach pain in service.  The veteran indicated 
a host of medical treatment, both VA and private, from 1969 
to the present, but that medical evidence prior to 1974 was 
not available.

The veteran underwent VA stomach and duodenum examination in 
April 1999.  The report of that examination shows that a 
complete review of the record was undertaken.  Physical 
examination of the abdomen indicated that it was soft and the 
veteran was obese.  There were normal, active bowel sounds.  
Liver and spleen were not palpable.  There was no tenderness.  
Diagnostic tests conducted in 1998 revealed no evidence of 
any malnutrition or anemia.  Diagnosis was recurrent peptic 
ulcer disease, as well as gastroesophageal reflux disease.  
The examiner remarked that no evidence revealed active peptic 
ulcer disease to a degree of 10 percent within 1 year after 
the veteran's military discharge in June 1969.  In an August 
1999 addendum, the examiner opined that the veteran's 
duodenal ulcer disease was not etiologically related to, nor 
was aggravated by, his post traumatic stress disorder.  An 
attached medical treatise indicates that there was no 
evidence that stress-related gastritis causes upper GI 
hemorrhage.

b.  Analysis

Initially, the Board finds that the veteran has submitted a 
well grounded claim pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  The claims file contains evidence of a current 
diagnosis of peptic ulcer disease and of a plausible 
relationship between that disorder and service.  This is 
sufficient to make out a well-grounded claim.  Epps, 126 F.3d 
at 1468; Caluza, 7 Vet. App. at 506.

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that the RO made numerous attempts to obtain all VA and 
private medical records that the veteran indicated were 
available.  No other records of probative value that may be 
obtained and which have not already been associated with the 
claims folder are available.  Thus, the Board finds that all 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the appellant's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza, 7 Vet. App. at 506 (citations omitted); Madden v. 
Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding 
that the Board has the duty to assess the credibility and 
weight to be given to the evidence).  The Board may not base 
a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175  (1991).  It must determine 
whether the evidence is in support of the claim or is in 
equal balance, Alemany v. Brown, 9 Vet. App. 518, 519  
(1996), or, alternatively, whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55  (1990).

In order to warrant service connection on a direct basis, the 
evidence must show current peptic ulcer disease and a 
relationship, or nexus, between that disease and the 
veteran's active military service.  38 U.S.C.A. § 1110  (West 
1991); 38 C.F.R. §§ 3.303, 3.304  (1999).  This nexus may be 
shown either by an injury or disease inservice that is 
related to the current disorder, 38 C.F.R. § 3.303(a)  
(1999), or by showing that the current disease was a chronic 
disease that began in service.  38 C.F.R. § 3.303(b)  (1999).   
The law also provides for presumptive service connection for 
peptic ulcer disease, where a veteran served continuously for 
ninety (90) or more days during a period of war, and the 
disease became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310  (1999).

In this case, the Board will presume that the veteran 
currently has a peptic ulcer disability.  It does so because, 
even though the medical evidence of record shows no 
complaints or treatment referable to peptic ulcer disease 
since approximately 1986, the veteran is apparently still on 
medication for his stomach problems and, although no current 
manifestations were noted, he was diagnosed with peptic ulcer 
disease during the 1999 VA examination.

The evidence linking the veteran's peptic ulcer disease to 
service includes his own lay statements to the effect that he 
thinks his current peptic ulcer disease is related to stomach 
pain that he had in service.  However, these contentions are 
not competent evidence for purposes of establishing a nexus 
between his prior symptoms and the current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay persons 
are not competent to offer medical opinions as to etiology or 
diagnosis).  Similarly, medical records which indicate, as 
medical history provided by the veteran, that his peptic 
ulcer disease began in service are not competent evidence for 
purposes of establishing service connection.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (stating that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' ... 
and a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional) (citing 
Layno v. Brown, 6 Vet. App. 465, 469  (1994)).  This evidence 
includes the 1978 VA treatment record, indicating that the 
veteran had had peptic ulcer disease for 9 years, and the 
December 1991 private medical record indicating that the 
veteran had peptic ulcer disease since 1969.

The only competent evidence supporting a relationship between 
the veteran's peptic ulcer disease and his active service are 
letters from a private physician.  These are dated in April 
1993, June 1994, and February 1995.  They state that the 
physician treated the veteran for peptic ulcer disease on or 
about 1969 or 1970, and that the veteran should be service-
connected for peptic ulcer disease because the condition was 
"obviously markedly aggravated" by his service.  The Board 
finds this evidence of little probative value, given that it 
was rendered based solely on personal recollection of events 
alleged to have transpired more than 20 years in the past.  
In any event, the letters do not even necessarily support 
inservice incurrence of peptic ulcer disease, stating that 
treatment may have occurred prior to 1969.  They are not 
specific as to exact dates, but leave open the possibility 
that the veteran was treated for peptic ulcer disease prior 
to service.  At best, the medical opinion in the letters is 
ambiguous.  Another flaw in the opinion contained in the 
letters is that, while stating that the veteran's peptic 
ulcer disease was "markedly aggravated" by the veteran's 
service, it provides no clinical evidence of any recent 
medical evaluation of the veteran's peptic ulcer disease with 
which to compare the alleged treatment 20 years prior.  
Similarly, while it was opined that the veteran's peptic 
ulcer disease was aggravated by post traumatic stress 
disorder, the letters provide no rationale for that opinion.  
Finally, the letters state that the veteran's peptic ulcer 
disease should be service-connected, but do not in any way 
indicate that the physician had the requisite legal expertise 
with VA's veteran benefits laws necessary to make such a 
conclusion.

The Board finds that the great preponderance of the evidence 
is against a finding of entitlement to service connection for 
peptic ulcer disease.  This evidence includes the actual 
medical treatment records in the claims file, which show no 
diagnosed peptic ulcer disease during the veteran's service, 
and no actual diagnosis of peptic ulcer disease until 
approximately 1974, several years after the veteran separated 
from service.  The Board recognizes that the veteran was seen 
for an episode of stomach pain, diarrhea, and vomiting during 
service in January 1967, but the clinical impression was 
subacute gastritis with a possibility of viral hepatitis.  No 
further treatment for any stomach complaints is shown during 
the more than 2 additional years of active duty.  Upon 
separation from service, no stomach problems were noted on 
physical examination and the veteran expressly denied having 
any stomach trouble.  Furthermore, in 1974, when peptic ulcer 
disease was first diagnosed, its onset was listed as 1 month 
prior; the veteran also reported seeing a physician a year or 
two before that time.  In either instance, treatment would 
have been more than 1 year after discharge.  Finally, the 
Board finds very probative the 1999 VA examination report.  
It is the most recent medical evidence of record and 
specifically addresses the etiology of the veteran's peptic 
ulcer disease.  After physical examination and records 
review, the physician concluded that peptic ulcer disease was 
not shown to a compensable degree within 1 year after the 
veteran's discharge from service.  It was also concluded, 
supported by objective medical evidence, that his peptic 
ulcer disease was not caused by or aggravated by post 
traumatic stress disorder.

Overall, the preponderance of the evidence of record is 
against a finding of a relationship between the veteran's 
peptic ulcer disease and service.  It does not adequately 
show that his peptic ulcer disease was incurred in service, 
or within 1 year after service, or that it was a chronic 
disability that began in service.  38 U.S.C.A. §§ 1110, 
5107(b)  (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309  (1999).  Hence, the Board must deny the claim.  
The benefit of the doubt provisions are not for application 
because the evidence is not in equipoise.  38 C.F.R. § 3.102  
(1999); 38 U.S.C.A. § 5107(b)  (West 1991).



ORDER

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for peptic ulcer disease is 
denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 



